1DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-14 and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Morita et al. (WO 2014/033860) in view of Furichi et al. (JP 2011-201203) and Fujimoto et al. (JP 6699240).
	With respect to claim 1, Morita et al. teaches a printing device comprising: 
a squeegee (24) configured to print, on a board (A), a coating material (B) on a mask (13); 

However, Morita et al. does not explicitly disclose a controller configured or programmed to determine whether or not the coating material scooping unit performs collecting operation to collect the coating material on the mask used in current production of the board when the mask used in the current production of the board is replaced with the mask used in next production of the board based on whether or not the coating material used in the current production of the board is the coating material that is to be reused and that is not used in the next production of the board..
	Furichi et al.  teaches a controller configured or programmed to determine whether or not the coating material scooping unit performs collecting operation to collect the coating material on the mask used in current production of the board when the mask used in the current production of the board is replaced with the mask used in next production of the board (Paragraphs 0012-0018, 0047 and 0057).
	It would have been obvious to one of ordinary skill in the art to before the effective filing date of the claimed invention to modify the invention of Morita et al. to provide a controller to determine collecting operations as taught by Furichi et al. for the purpose of appropriately managing the usage state of the solder.
	However, Furichi et al. does not teach controller configured to determine based on whether or not the coating material used in the current production of the board is the coating material that is to be reused and that is not used in the next production of the board.  Fujimoto et al. teaches an apparatus with a control unit with a squeegee operation and collection unit that determines based on whether or not the coating 
It would have been obvious to one of ordinary skill in the art to before the effective filing date of the claimed invention to modify the invention of Morita et al. to provide a controller to determines based on whether or not the coating material used in the current production as taught by Fujimoto et al. for the purpose of providing an apparatus the recovers material at a low cost.
	With respect to claim 2, Furichi et al. teaches the controller is configured or programmed to determine whether or not the collecting operation is performed based on whether or not the coating material used in the current production of the board is used in the next production of the board (Paragraphs 0012-0018, 0047 and 0057).
	With respect to claim 3, Furichi et al. teaches the controller is configured or programmed to determine whether or not the coating material used in the current production of the board is used in the next production of the board based on at least one of a type of the coating material, an amount of the coating material, an expiration date of the coating material, a state of the coating material, a length of the coating material, or a length of the squeegee (Paragraphs 0004, 0005, 0012-0018, 0035, 0047 and 0057).
	With respect to claims 4 and 12, Morita et al. teaches the collecting operation includes operation of the coating material scooping unit (30) to scoop and collect the coating material on the mask used in the current production of the board; and 
the controller is configured or programmed to determine that scooping and collecting the coating material on the mask used in the current production of the board 
	With respect to claim 5, Morita et al. teaches the controller is configured or programmed to determine that scooping and collecting the coating material on the mask used in the current production of the board as the collecting operation is performed by the coating material scooping unit (30) when the coating material used in the current production of the board is used in the next production of the board (Paragraphs 0055-0063); and the controller is configured or programmed to control the coating material scooping unit (30) to transfer, to the mask used in the next production of the board, the coating material that has been scooped when determining that the collecting operation is performed (Paragraphs 0055-0063).
	With respect to claims 6 and 13, Morita et al. teaches a coating material placement portion configured to enable the coating material on the mask used in the current production of the board to be collected and allow the coating material on the mask used in the current production of the board to be placed thereon (Paragraphs 0055-0063); 
	wherein the collecting operation includes operation of the coating material scooping unit (30) to scoop the coating material on the mask used in the current production of the board and place, on the coating material placement portion, the coating material that has been scooped to collect the coating material on the mask used in the current production of the board (Paragraphs 0055-0063) ; and the controller is configured or programmed to determine that scooping the coating material on the mask 
	With respect to claim 7, Morita et al. teaches the controller is configured or programmed to determine that scooping (30) the coating material on the mask used in the current production of the board and placing, on the coating material placement portion, the coating material that has been scooped to collect the coating material on the mask used in the current production of the board as the collecting operation is not performed by the coating material scooping unit when the coating material used in the current production of the board is used in the next production of the board (Paragraphs 0055-0063); and the controller is configured or programmed to control the coating material scooping unit to scoop and transfer, to the mask used in the next production of the board, the coating material on the mask used in the current production of the board when determining that the collecting operation is not performed (Paragraphs 0055-0063).
	With respect to claims 8 and 14, Morita et al. teaches the controller is configured or programmed to control the coating material scooping unit (30) to scoop and transfer, onto the mask used in production of the board using the coating material on the coating material placement portion, the coating material (B) on the coating material placement 
With respect to claims 10, and 18-20, Morita et al. teaches the claimed invention with the exception of a controller is configured or programmed to perform a control to notify a user that there is the coating material that is not used in the next production of the board.
Furichi et al. teaches a controller is configured or programmed to perform a control to notify a user that there is the coating material that is not used in the next production of the board (Paragraphs 0014, 0056).
It would have been obvious to one of ordinary skill in the art to before the effective filing date of the claimed invention to modify the invention of Morita et al. to notify a worker as taught by Furichi et al. for the purpose of easily informing the worker in an expedient manner that the solder is in a suitable condition or deteriorated.
With respect to claim 11, Furichi et al. teaches the controller is configured or programmed to perform a control to notify the user that the coating material that is not used in the next production of the board is the coating material to be reused or that the coating material that is not used in the next production of the board is the coating material to be discarded in addition to that there is the coating material that is not used in the next production of the board (Paragraphs 0014, 0056).
With respect to claim 21, Fujimoto et al. teaches the controller (50) is configured or programmed to determine whether or not the collecting operation is performed based on whether or not the coating material used in the current production of the board corresponds to one of following cases: a case of the coating material that is to be .

3.	Claims 9 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Morita et al. (WO 2014/033860) in view of Furichi et al. (JP 2011-201203) and Fujimoto et al. (JP 6699240) as applied to the claims above, and further in view of Nagao (JP 05-299812).
	With respect to claims 9 and 15-17, Morita et al., as modified, teaches the claimed invention including a controller is configured or programmed to determine whether or not the collecting operation is performed before the replacement operation is performed (Paragraphs 0055-0063), however does not explicitly disclose a mask replacer configured to perform replacement operation to replace the mask used in the current production of the board with the mask used in the next production of the board.
	Nagao teaches a mask replacer configured to perform replacement operation to replace the mask used in the current production of the board with the mask used in the next production of the board (Paragraph 0004, 0026, Figure 1).
	It would have been obvious to one of ordinary skill in the art to before the effective filing date of the claimed invention to further modify the invention of Morita et al., as modified, to provide a mask replacer as taught by Nagano for the purpose of easily and automatically replacing a mask with a change in type of substrate.

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot in view of the new ground(s) of the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISSA LIANA FERGUSON SAMRETH whose telephone number is (571)272-2163. The examiner can normally be reached M-F 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Marissa Ferguson-Samreth/Examiner, Art Unit 2853                                    

/JILL E CULLER/Primary Examiner, Art Unit 2853